Title: From Benjamin Franklin to Robert R. Livingston: Two Letters, 8 April 1782
From: Franklin, Benjamin
To: Livingston, Robert R.


I.
Sir,
Passy, April 8. 1782.
Since my last an extraordinary Revolution has taken place in the Court of England. All the old Ministers are out and the Chiefs of the Opposition are in their Places. The News Papers that I send will give you the Names as correctly as we yet know them. Our last Advices mention their kissing Hands; but they had yet done nothing in their respective Offices, by which one might judge of their projected Measures; as whether they will ask a Peace of which they have great need, the Nation having of late suffered many Losses, Men grown extreamly scarce, and Lord North’s new Taxes proposed as Funds for the Loan meeting with great Opposition; or whether they will strive to find new Resources and obtain Allies to enable them to please the King and Nation by some vigorous Exertions against France, Spain & Holland. With regard to America, having while in Opposition carried the Vote for making no longer an offensive War with us, they seem to have tied their own Hands from acting against us. Their Predecessors had been tampering with this Court, for a separate Peace. The King’s Answer gave me great Pleasure. It will be sent to M. de la Luzerne and by him communicated to Congress. None of their Attempts to divide us met with the least Encouragement and I imagine the present Set will try other Measures.
My Letters from Holland give pleasing Accts. of the rapid Progress our Affairs are making in that Country. The Pacquet from Mr. Dumas which I forward with this will give you the Particulars.—
M. Le Prince de Broglie will do me the favour of delivering this to you. He goes over to join the French Army, with the more Pleasure as it is employ’d in the Cause of Liberty, a Cause he loves, and in establishing the Interests of America a Country for which he has much regard and Affection. I recommend him earnestly to the Civilities & Services it may be in your Power to render him, and I request you would introduce him to the President of Congress and to the principal Members civil and Military.
Our excellent Friend the Marquis de la Fayette will sail in about three Weeks. By that time we may have more interesting Intelligence from England, and I shall write you fully.
With great Esteem, I have the honour to be Sir, Your most obedient and most humble Servant
B Franklin
Honble. Robt. R. LivingstonNo 6.
 
II.
Sir,
Passy, April 8. 1782.
M. le Comte de Segur, who will put this into your hands, is an amiable young Nobleman, of excellent Character, who goes over to fight for the American Cause under General Rochambeau. He is the Son of the Minister of War, our good and kind Friend. You will I am sure have a Pleasure in rendring him every Service and Civility in your Power; and I request you would introduce him to the President of Congress and the other principal Persons who may contribute by their Civilities to make his Residence in our Country agreable.
I have the honour to be, with great Esteem, Sir, Your most obedient and most humble Servant
B Franklin
M. Robt. R. Livingston Esqe.
 
Endorsed: 8th. Apl. 1782 Docr Franklin private Letter
